Citation Nr: 1633582	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO. 12-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2016, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 
FINDINGS OF FACT

1. The Veteran experienced acoustic trauma in service. 

2. The Veteran experienced symptoms of hearing loss continuously since service separation.   

3. The Veteran's bilateral tinnitus began during service and has continued since service separation.   



CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The issues of service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist with respect to these issues is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Sensorineural hearing loss and tinnitus, both organic diseases of the nervous system, are considered by VA to be "chronic diseases" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Service connection for a current hearing disability is not precluded under 38 C.F.R. § 3.385 even where hearing was within normal limits on audiometric testing at separation from service. Id.; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus. Specifically, the Veteran contends that he currently experiences hearing loss and tinnitus as a result of exposure to acoustic trauma while in service. The Veteran has identified routine exposure to loud noises of artillery fire and those related to his duties as a track vehicle mechanic. See e.g., March 2011 Statement, March 2012 VA Form 9. 

The Veteran sustained acoustic trauma in service. In several statements, the Veteran indicated that he was repetitively exposed to loud noises associated with artillery and those associated with his duties as a tank mechanic. The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty was as a track vehicle mechanic. The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 38 U.S.C.A. § 1154(a). 

The Veteran has a current bilateral hearing loss disability. See 38 C.F.R. § 3.385. Upon VA audiological examination in November 2010, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
60
85
LEFT
10
15
55
65
90

Speech audiometry revealed a speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear. Following VA examination, the VA examiner indicated that the Veteran demonstrated moderate-to-severe frequency sensorineural hearing loss from 2000 to 4000 Hertz bilaterally. See also June 2009 Private Treatment Record.  

The November 2010 audiometric examination results reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency bilaterally, pure tone thresholds of 26 decibels or greater in at least three tested frequencies bilaterally, and speech recognition scores less than 92 percent bilaterally. Therefore, these results demonstrate a current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385. 

The Veteran also has a current bilateral tinnitus disability. The November 2010 VA examination report indicates that the Veteran reported bilateral, constant tinnitus. See also June 2009 Private Treatment Record. Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374.

The evidence supports a finding that the Veteran's current bilateral hearing loss and tinnitus disabilities were incurred during service. As indicated above, sensorineural hearing loss and tinnitus are organic diseases of the nervous system; therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(a) apply. Walker, 708 F.3d 1331; Fountain, 27 Vet. App. 258. In this regard, the evidence supports a finding that the Veteran experienced symptoms of bilateral hearing loss and tinnitus continuously since service separation. 

Service medical records are absent for any complaints of, diagnosis of, or treatment for hearing loss or tinnitus. The February 1970 service separation examination report did not include audiometric examination results, as a notation on the report indicates the audiometric equipment was non-operable. On the accompanying Report of Medical History form, the Veteran denied symptoms of hearing loss. 

In his VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran indicated that both his bilateral hearing loss and tinnitus began during service. 

Upon VA examination in November 2010, the Veteran reported bilateral hearing loss and tinnitus. Specific to complaints of tinnitus, the VA examiner noted that the Veteran reported an onset "not too long after [the] Army." Following examination, the VA examiner indicated that "after review of service medical reviews, personal interview and audiometric testing, an opinion regarding service connection ... would be based on speculation due to [a] lack of audiograms to review" at service separation. 

During the June 2016 Board hearing, the Veteran testified that he began to experience ringing in his ears during service as a result of his duties as an armored vehicle mechanic and being in close proximity to artillery fire, including Howitzers. The Veteran indicated that the ringing at first was intermittent, but then progressed to being constant. The Veteran and his wife further testified that he began to experience symptoms of hearing loss soon after returning home from Vietnam. The Veteran reported having his hearing tested fairly soon after service, but could not afford hearing aids at that time. See also July 2016 Statement from Veteran; July 2016 Statement from the Veteran's Wife.  

The Veteran's statements with respect to the onset of symptoms of his bilateral hearing loss and tinnitus are consistent, competent and credible, and are further consistent with the Board's finding of noise exposure in service. Additionally, the Board finds the Veteran competent to report that continually since service he experienced symptoms of hearing impairment and tinnitus, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses. Layno, 6 Vet. App. at 470.

The November 2010 VA examiner indicated that she was unable to provide an opinion regarding service connection without resorting to speculation because there was no audiometric testing performed upon service separation. While she indicated her inability to provide an opinion was made in consideration of her personal interview with the Veteran, it appears that the VA examiner did not consider the Veteran's statements of continuous symptoms of hearing impairment and tinnitus since service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Moreover, a veteran is not required to demonstrate hearing loss disability in service to substantiate a claim for service connection. See Hensley, 5 Vet. App. 155, 157; Ledford, 3 Vet. App. 87, 89. 

The Veteran's credible lay contentions of hearing loss and tinnitus symptoms as present continuously since service separation tend to show that his current bilateral hearing loss and tinnitus disabilities were incurred coincident with active service. See 38 C.F.R. §§ 3.303(a), 3.309. For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus have been met. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


